             Case 3:18-cv-01554-EMC Document 148 Filed 05/31/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     JOHN R. TYLER
 3   Assistant Branch Director.
     RHETT P. MARTIN (DC Bar # 999272)
 4   KEVIN SNELL (NY Bar)
     ADAM KIRSCHNER (IL Bar # 6286601)
 5   JOSEPH C. DUGAN (OH Bar # 0093997)
     GARY FELDON (DC Bar # 987142)
 6   Trial Attorneys
     1100 L Street, NW
 7   Washington, DC 20005
     Tel: (202) 514-3259
 8   Fax: (202) 616-8460
     Joseph.Dugan@usdoj.gov
 9
     Attorneys for Defendants
10
11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
      CRISTA RAMOS, et al.,
14                                                        Case No. 3:18-cv-01554-EMC-SK
                    Plaintiffs,
15
                                                          NOTICE OF WITHDRAWAL OF
16    v.                                                  COUNSEL

17                                                        Date: May 31, 2019
18    KIRSTJEN NIELSEN, et al.,                           Judge: Hon. Edward M. Chen

19                  Defendants.
20
21
22          PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 11-5(a) and subject to the
23   Court’s permission, Rhett P. Martin is withdrawing as counsel for Defendants as he will be leaving
24
     the Department of Justice on May 31, 2019. Mr. Martin has provided notice via e-mail of his
25
     intent to withdraw to Plaintiffs’ counsel and to counsel for the Department of Homeland Security
26
27   and U.S. Citizenship and Immigration Services.

28

     Ramos, et al. v. Nielsen, et al., No. 3:18-cv-1554
     NOTICE OF WITHDRAWAL OF COUNSEL
             Case 3:18-cv-01554-EMC Document 148 Filed 05/31/19 Page 2 of 3



            Defendants will remain represented by the following counsel at the Department of Justice:
 1
 2   Kevin Snell, Adah Kirschner, and Gary Feldon.

 3   Dated: May 31, 2019                  Respectfully submitted,
 4
                                                 JOSEPH H. HUNT
 5                                               Assistant Attorney General
                                                 Civil Division
 6
 7                                               JOHN R. TYLER
                                                 Assistant Branch Director
 8
                                                 /s/ Rhett P. Martin
 9                                               RHETT P. MARTIN (DC Bar 999272)
10                                               KEVIN SNELL (NY Bar)
                                                 ADAM KIRSCHNER (IL Bar # 6286601)
11                                               JOSEPH C. DUGAN (OH Bar # 0093997)
                                                 GARY FELDON (DC Bar # 987142)
12                                               Trial Attorneys
                                                 1100 L Street, NW
13
                                                 Washington, DC 20005
14                                               Tel: (202) 514-3259
                                                 Fax: (202) 616-8460
15                                               Joseph.Dugan@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ramos, et al. v. Nielsen, et al., No. 3:18-cv-1554
     NOTICE OF WITHDRAWAL OF COUNSEL - 2
             Case 3:18-cv-01554-EMC Document 148 Filed 05/31/19 Page 3 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     JOHN R. TYLER
 3   Assistant Branch Director.
     RHETT P. MARTIN (DC Bar # 999272)
 4   KEVIN SNELL (NY Bar)
     ADAM KIRSCHNER (IL Bar # 6286601)
 5   JOSEPH C. DUGAN (OH Bar # 0093997)
     GARY FELDON (DC Bar # 987142)
 6   Trial Attorneys
     1100 L Street, NW
 7   Washington, DC 20005
     Tel: (202) 514-3259
 8   Fax: (202) 616-8460
     Joseph.Dugan@usdoj.gov
 9
     Attorneys for Defendants
10
11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
      CRISTA RAMOS, et al.,
14                                                     Case No. 3:18-cv-01554-EMC-SK
                    Plaintiffs,
15
                                                       [PROPOSED] ORDER
16    v.

17
18    KIRSTJEN NIELSEN, et al.,

19                  Defendants.
20
21          Rhett P. Martin seeks to withdraw as counsel for Defendants in the above-captioned
22   litigation pursuant to Civil Local Rule 11-5(a). As this Court finds that Mr. Martin has submitted
23   satisfactory reasoning for withdrawal and that permitting his withdrawal will not cause
24   substantial prejudice or delay to any party, IT IS HEREBY ORDERED that Rhett P. Martin is
25   relieved as counsel for Defendants in this proceeding.
26
     Date: ________________________                      __________________________________
27                                                       HON. EDWARD M. CHEN
                                                         United States District Judge
28
                                  DEFENDANTS’ PROPOSED ORDER –
                                        No. 3:18-cv-1554 - 1
